Case 9:20-cv-80102-AHS Document 45 Entered on FLSD Docket 08/07/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-80102-CIV-SINGHAL/Matthewman

  TING PENG, et al., on behalf of themselves
  individually and all others similarly situated,
  and derivatively on behalf of HARBOURSIDE
  FUNDING, LP,

        Plaintiffs,

  v.

  NICHOLAS A. MASTROIANNI, II, et al.,

       Defendants.
  _________________________________________/

                          ORDER TO FILE MEDIATION REPORT

        THIS CAUSE has come before the Court sua sponte upon review of the docket.

  A mediation conference was scheduled for July 8, 2020, and the mediator was to file a

  report by July 13, 2020. To date, no report has been filed. Accordingly, it is hereby

        ORDERED that a Mediation Report shall be filed by August 12, 2020.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 7th day of

  August 2020.




  Copies furnished counsel via CM/ECF
